Citation Nr: 1606252	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-02 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for Parkinson's disease, including as secondary to service-connected residuals of bronchiectasis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1962 to April 1963.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the RO in Cleveland, Ohio, which, in pertinent part, denied service connection for Parkinson's disease.

This case was first before the Board in November 2014, where the issue on appeal were remanded to obtain outstanding documentation and to schedule the Veteran for a VA examination.  The Board has reviewed the record and finds that the requested documentation has been obtained or was adequately attempted to be obtained.  Further, the Veteran received the requested VA examination in June 2015, which the Board finds is adequate for rating purposes.  As such, an additional remand to comply with the November 2014 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

VA has received additional medical documentation since the issuance of the last supplemental statement of the case (SSOC).  While this evidence does make reference to the Veteran's Parkinson's disease, the information contained is merely cumulative and/or redundant of the evidence previously received and considered by the RO.  A waiver of initial RO consideration is not necessary.  See 38 C.F.R. 
§ 20.1304(c) (2015).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with Parkinson's disease.

2.  During service the Veteran was treated for multiple bouts of pneumonia and was subsequently diagnosed with bronchiectasis of the left lower lobe, which subsequently led to the Veteran's medical discharge from service.

3.  The Veteran did not exhibit chronic symptoms of Parkinson's disease during service.

4.  The Veteran did not exhibit continuous symptoms of Parkinson's disease since service.

5.  Parkinson's disease did not manifest to a compensable degree within one year of service separation.

6.  The currently diagnosed Parkinson's disease is not related to an in-service injury, event, or disease, to include as due to pneumonia, bronchiectasis, and/or treatment of the diseases.

7.  The currently diagnosed Parkinson's disease was not caused or permanently worsened in severity by the service-connected residuals of bronchiectasis.


CONCLUSION OF LAW

Parkinson's disease was not incurred in active service and may not be presumed to have been incurred in active service, including as secondary to service-connected residuals of bronchiectasis.  38 U.S.C.A. §§ 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In March 2009, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection and/or secondary service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the December 2010 rating decision from which this appeal arises.  Further, the issue on appeal was readjudicated in a January 2012 statement of the case (SOC), and a subsequently issued July 2015 SSOC; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA Parkinson's disease examination for compensation purposes in June 2015.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that the VA examiner reviewed the record, conducted any necessary testing, and answered all relevant questions.

All relevant documentation, including VA and private treatment (medical) records, has been secured or attempted to be secured and all relevant facts have been developed.  The Board notes that in June 2010, a formal finding on the unavailability of treatment records from the VA Medical Center (VAMC) in 
San Antonio, Texas, was issued; however, the record reflects that the outstanding treatment records have since been located and associated with the record.  There remains no question as to the substantial completeness of the record as to the issue of service connection for Parkinson's disease, including as secondary to service-connected residuals of bronchiectasis.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Parkinson's Disease

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Parkinson's disease (as an organic disease of the nervous system) is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and a chronic disease become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced that currently diagnosed Parkinson's disease is related to either in-service bouts of pneumonia/bronchiectasis and/or the corresponding in-service treatment, or the service-connected residuals of bronchiectasis.  Initially, the Board notes that multiple VA and private treatment records received by VA reflect that the Veteran is currently diagnosed with Parkinson's disease.  Further, service treatment records convey that the Veteran was treated on multiple occasions for pneumonia, which was subsequently revised to a diagnosis of bronchiectasis, cylindrical, left lower lobe, after the Veteran received hospital treatment in March 1963.  This diagnosis subsequently led to the recommended medical discharge by the Medical Board in March 1963.  Upon discharge the Veteran was service connected for residuals of bronchiectasis in a July 1963 rating decision.

Considering entitlement to service connection on a presumptive basis, review of all the relevant evidence of record, lay and medical, reflects that symptoms of Parkinson's disease did not have onset during service or within one year of service, and have not been continuous since service separation in April 1963.  Neither the Veteran nor the Veteran's wife has advanced that the Veteran had symptoms of Parkinson's disease during or continuously after service.  A November 2005 VA treatment record reflects that the Veteran was diagnosed with Parkinson's disease by a private physician in March 2005.  A private November 2005 treatment record noted that the Veteran had been "in his usual state of health" until six months earlier when the Veteran first began noticing a mild resting tremor in the left upper extremity, which then started to slowly progress.  An April 2006 VA neurogenetics consultation report conveys that the Veteran's wife first noticed that the Veteran had a left upper extremity tremor in June 2005.  During a visit with a neurosurgeon the possibility of Parkinson's disease was discussed, which led to subsequent evaluation for, and diagnosis of, Parkinson's disease. 

In an April 2009 statement, the Veteran discussed receiving 40 years of excellent medical care from VA for the service-connected residuals of bronchiectasis and noted being diagnosed with Parkinson's disease in November 2005.  The Veteran did not indicate having any symptoms of Parkinson's disease during service or prior to 2005.  In a May 2009 statement, the Veteran's wife advanced that symptoms of Parkinson's disease may have developed during a ten year time period from 1994 to 2004.  While the statement (along with the other evidence of record) indicates that the Parkinson's disease symptoms likely showed up at the tail end of this ten-year period, even if symptoms began in 1994 this was still approximately 30 years after service separation.  Service treatment records are also absent for any complaint, treatment, or diagnosis of Parkinson's disease and/or symptoms of Parkinson's disease. 

The service treatment records appear to be complete, and complaints of Parkinson's disease (or other neurological) symptoms would have been recorded had the Veteran sought treatment during service.  Service treatment records reflect that the Veteran complained of and sought treatment for pneumonia in service, which, as discussed above, eventually led to medical discharge due to a diagnosis of bronchiectasis.  As the Veteran was willing to seek treatment for pneumonia, presumably, the Veteran would have also sought treatment for neurological disability symptoms.  As a result, the absence of any in-service complaint, finding, or reference to treatment for symptoms of a neurological disability such as Parkinson's disease weighs against a finding that the Veteran incurred Parkinson's disease in service.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Considering the evidence of record that the Veteran was diagnosed with Parkinson's disease in March 2005, and considering the wife's statement that symptoms appeared in 1994 at the earliest, as the Veteran's last period of honorable service ended in April 1963, an approximately 30 to 40 year gap, the evidence shows that Parkinson's disease did not have its onset during service, or chronic symptoms in service, or that Parkinson's disease manifested to a compensable degree within one year of service.

The Board next finds the weight of the evidence demonstrates that symptoms of Parkinson's disease have not been continuous since service separation in April 1963.  As noted above, the Veteran was not treated for, or diagnosed with, Parkinson's disease in service, and was first diagnosed with Parkinson's disease approximately 40 years after service.  Further, per the Veteran's wife, symptoms first appeared, at the earliest, in 1994, approximately 30 years after service (although the other evidence of record strongly indicates that symptoms did not appear until early 2005).  The approximately 30 to 40 year period between service and the onset of Parkinson's disease is one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the fact that the Veteran and his wife have not indicated that symptoms of Parkinson's disease were present earlier than 1994, and the report from the June 2015 VA Parkinson's disease examination (discussed in detail below) in which the VA examiner explained that Parkinson's disease follows a linear course and that the rate of progression of symptoms is fairly constant over time.  As such, if symptoms of Parkinson's disease had been present since service separation, then moderate to severe symptoms requiring treatment would have manifested earlier than 2005.  

For the above reasons, service connection for Parkinson's disease on a presumptive basis is not warranted.  Further, after a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed Parkinson's disease is related to the diagnosed in-service pneumonia and/or bronchiectasis, and/or the in-service treatment of the diseases.  The Board also finds that the evidence weighs against a finding that the currently diagnosed Parkinson's disease was caused or permanently worsened in severity by the service-connected residuals of bronchiectasis.

In the February 2009 claim, the Veteran advanced that high fevers while on active duty led to neurological problems that subsequently developed into Parkinson's disease.  In a subsequent April 2009 statement, the Veteran conveyed that a Dr. S from the VA Parkinson's disease clinic opined that, considering the lack of family genetic predisposition to Parkinson's disease, "based upon [the Veteran's] medical history that the infectious insult and high fevers occurring from those three pneumonias while on active duty very likely damaged [the Veteran's] cerebellum resulting in susceptibility to the eventuality of Parkinson's."  In a subsequent December 2014 statement, the Veteran again advanced that Dr. S opined that, due to the absence of family risk factors, "in all probability" brain lesions caused by recurrences of the Veteran's respiratory disability led to the onset of Parkinson's disease. 

Having reviewed all the medical evidence of record, the Board notes that VA has not received any VA treatment records or separate opinions indicating that Dr. S, or any other VA physician, has opined that the currently diagnosed Parkinson's disease is either related to service or was caused or aggravated by the service-connected residuals of bronchiectasis.  While the Veteran is competent to report a contemporaneous medical diagnosis, due to the fact the Board does not know what evidence was reviewed by Dr. S, and as the Board does not know the basis on which Dr. S rendered the advanced opinion, the purported opinion is of little, if any, probative value.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of his determination is inadequate).

VA has directly received two private statements concerning the issue on appeal.  A March 2009 letter from the Veteran's private physician, Dr. M, noted that the Veteran felt that Parkinson's disease was related to high fevers and pneumonia during service.  The private physician wrote, "this is certainly possible and I have no way of confirming or refuting this possibility."  Subsequently, in January 2011, VA received a private statement from a Dr. A noting that "it is believed that a prior illness can play a role in the development of and predisposition to Parkinson's disease."  The private physician wrote that the Veteran's "current condition of Parkinson's disease could have a direct link to the acute and chronic illnesses he experienced [in service]."

The Board notes that these two private statements are based upon speculative language.  Specifically, the March 2009 private statement from Dr. M only allows for a possibility of relationship between the currently diagnosed Parkinson's disease and service ("is certainly possible"), and even this statement is further qualified by an absence of any basis for the statement, as indicted by the qualifying language that even such "possibility" could not be confirmed nor refuted.  The January 2011 private statement from Dr. A that the Parkinson's disease and service "could" be related, when read in context of an undefined prior illness without specification as to illness or time periods or any rationale, only speculates as to such possible relationship, so does not constitute an opinion of probability .  When read in context of the statement and the facts of this case that include lay and medical evidence of onset of symptoms of Parkinson's disease at least years after service, the Board finds the two private statements of mere possibility rather than opinions of probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Bloom v. West, 12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); and Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence).

As the aforementioned medical opinions were inadequate for VA rating purposes, in June 2015 the Veteran received a VA Parkinson's disease examination to address whether service connection may be warranted on a direct or secondary basis.  The VA examination report reflects that the VA examiner did a complete review of and discussed the Veteran's relevant medical history, to include the in-service pneumonia/bronchiectasis and the post-service Parkinson's disease treatment.  After reviewing the relevant medical history, the VA examiner discussed the extensive medical literature reviewed in preparing to render the requested opinions.  The VA examination report reflects that the VA examiner searched multiple online sources and reviewed multiple medical articles.  Of particular relevance, the research reflected no study or paper linking Parkinson's disease to bronchiectasis or other lung disease except familial lung cancer (which is not present here).  Further, the medical evidence reflected that the medicines the Veteran would have taken to treat the service-connected bronchiectasis either would not have caused or aggravated the disability (as in the case of penicillin), or would have actually have had a beneficial neuroprotective effect (as in the case of tetracyclines).  After discussing the reviewed medical research, the VA examiner went on to note the Veteran's Parkinson's disease inconclusive risk factors, which included non-service head trauma, living in a rural area (farm), and drinking well water.

At the conclusion of the examination and the review of the relevant evidence and medical research, the VA examiner advanced the following opinions.  As to direct service connection, the VA examiner opined that it was less likely than not that the currently diagnosed Parkinson's disease had its onset during active service, including as due to in service treatment of pneumonia and/or bronchiectasis.  The VA examiner explained that VA treatment records reflected no symptoms of Parkinson's disease until just prior to diagnosis in 2005, and also reiterated the medical research showing no evidence of a link between pneumonia and/or bronchiectasis and Parkinson's disease.  Further, Parkinson's disease tends to follow a linear course, that is, the rate of progression of the symptoms is fairly constant over time.  The VA examiner explained:

This Veteran has progressed from no symptoms in 2005 to moderate to severe symptoms now.  This progression has occurred over the course of approximately ten years.  Were his symptoms to have begun in service, in 1963, we would expect to have seen some evidence of the disease prior to 2005 given the expected linear progression of the disease.

As to the question of whether the Parkinson's disease may have been caused by the service-connected residuals of bronchiectasis and/or related treatment, the VA examiner opined that it was less likely than not the two were related.  Specifically, the VA examiner noted:

A search of the pertinent literature reveals no correlation between bronchiectasis, pneumonia, or other lung diseases (with the possible exception of genetic-linked lung cancer) and Parkinson's disease.  Likewise, literature reviewed indicates no correlation between treatment with penicillin derivatives and immediate or subsequent development of Parkinson's disease.  This Veteran was given tetracycline initially to treat his lung condition in service.  If tetracycline were to have any effect on subsequent development of Parkinson's disease, it would be to lessen the likelihood of the condition developing (see review article above).

Finally, the VA examiner also opined that it was less likely than not that the currently diagnosed Parkinson's disease was aggravated by the service-connected residuals of bronchiectasis.  The VA examiner explained that, just as the medical research reflects no link between bronchiectasis, including treatment received for the bronchiectasis, and Parkinson's disease, likewise, there is no evidence that these conditions affect Parkinson's disease when they are actively present.  The VA examiner noted that in August 2011 the Veteran developed left lower lobe pneumonia, and notes from this time period indicated no progression or worsening of Parkinson's disease symptoms.  

Although the Veteran has asserted that the Parkinson's disease is causally related to service and/or the service-connected residuals of bronchiectasis, he is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the Parkinson's disease.  The etiology of the Veteran's Parkinson's disease is a complex medical etiological question dealing with the origin and progression of the nervous system, and such a disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate Parkinson's disease symptoms that he experienced at any time, under the facts of this case, he is not competent to opine on whether there is a link between Parkinson's disease and service and/or the service connected residuals of bronchiectasis.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

The June 2015 VA Parkinson's examination and opinion reflects that it is less likely than not that the currently diagnosed Parkinson's disease either originated in active service or was caused or aggravated by the service-connected residuals of bronchiectasis.  While VA has received opinions indicating that there could be a relationship between Parkinson's disease and service/residuals of bronchiectasis, as discussed above, the opinions are either speculative or inadequate for VA rating purposes.  As such, the far more probative June 2015 VA Parkinson's examination and opinion outweighs the evidence of record indicating that service connection may be warranted.

For the above stated reasons, the Board finds that the weight of the evidence is against direct, presumptive, and/or secondary service connection for Parkinson's disease under the provisions of 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.310.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.   


ORDER

Service connection for Parkinson's disease, including as secondary to service-connected residuals of bronchiectasis, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


